Citation Nr: 1423375	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  07-21 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertrophic cardiomyopathy with old myocardial infarction and pacemaker implants (a heart disability).

2.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to May 1972.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

During the pendency of this appeal, the Veteran died in May 2010.  In August 2013, the RO found that the appellant, as the Veteran's surviving spouse, was eligible to substitute for the Veteran, and the appeal has been returned to the Board.

In April 2014, the appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ), which took place at the RO.  The hearing transcript has been associated with the claims file.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a heart disability was most recently denied by an October 1978 rating decision; the Veteran was notified of his appellate rights, but did not perfect an appeal of the rating decision.  The decision is now final.

2.  Evidence received since the October 1978 rating decision is new and material; it is not cumulative and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a heart disability. 


CONCLUSIONS OF LAW

1.  The October 1978 rating decision, which denied service connection for a heart disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  The criteria for reopening the claim for service connection for a heart disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 





	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the instant case, the Board is reopening the claim for service connection for a heart disability.  This decision constitutes a full grant of the benefit sought on appeal with respect to the application to reopen; therefore, no further discussion regarding VCAA notice or assistance duties is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Reopening of Service Connection for a Heart Disability

Generally, a claim, which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3) (West 2002); 38 C.F.R. 
§ 20.1103 (2013).  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2013).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO most recently denied the Veteran's claim for service connection by an October 1978 rating decision on the basis that the Veteran's heart disability was not incurred during active service because service treatment records showed no abnormalities pertinent to the heart.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in November 1978.  He did not perfect an appeal of this decision; thus, it is final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.  In light of the foregoing, the Board finds that new and material evidence with respect to this issue must tend to show that the Veteran's heart disability had its onset in service or is otherwise related to service. 

The Board finds that there is sufficient evidentiary basis to reopen the claim for service connection for a heart disability.  The newly-submitted evidence includes VA treatment records, a December 1994 statement from D. K., M.D., the Veteran's lay statements, and the April 2014 Board hearing transcript.  The Board finds that the evidence cited above is new in that it has not previously been received and is not cumulative or redundant of evidence previously of record.

The statement from D. K., M.D. indicates that the Veteran's heart disability is congenital and not acquired; the appellant testified at the April 2014 Board hearing that the Veteran had an enlarged heart before he entered active service.  Moreover, the Veteran stated that his heart disability is related to high blood pressure readings during service.  See June 2007 VA form 9.  The Board finds this evidence to be material because it addresses an unestablished fact, which is the etiology of the Veteran's heart disability.  

Therefore, the Board finds the newly-submitted evidence to be both new and material and, accordingly, the Veteran's claim for service connection for a heart disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, additional development is necessary with respect to this issue as explained in the remand section below.


ORDER

New and material evidence having been received, service connection for a heart disability is reopened. 


REMAND

The record reflects that the Veteran's heart disability may have been congenital and, therefore, may have preexisted service.  However, a preexisting heart condition was not noted upon entry into service.  As such, the presumption of soundness attaches and the burden falls upon VA to rebut the presumption of soundness by showing clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation.  

Here, there is no etiology opinion specifically addressing the questions of whether the Veteran's heart disability clearly and unmistakably preexisted service and, if so, whether a preexisting heart disability was clearly and unmistakably not aggravated by the Veteran's military service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2013).  The Board finds that such opinion is necessary to decide the claim for service connection for a heart disability.  See 38 C.F.R. § 3.159(c)(4) (2013).   


	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the claims file to be reviewed by a VA examiner with the appropriate expertise and request an opinion as to the etiology of the Veteran's heart disability. 

a. The examiner is requested to provide an opinion with rationale as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's heart disability clearly and unmistakably (obvious, manifest, undebatable) preexisted active service, and if so, whether the heart disability clearly and unmistakably was not aggravated during his active service.

If the heart disability is not found to have clearly and unmistakably pre-existed service, the examiner should express an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the heart disability had its origin in service or is otherwise related to the Veteran's active service.  

The examiner should specifically comment on the December 1994 statement by D. K., M.D. that the Veteran's heart disability is congenital and not acquired and on the appellant's statement at the April 2014 Board hearing that the Veteran had an enlarged heart upon entry into active service. 

The examiner should also comment on the Veteran's assertions that his heart disability is related to high blood pressure readings during service. 

The term "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a rationale for all opinions given with reference to the evidence of record.  Citation to medical authority/treatise would be helpful.

2. Thereafter, the claim for service connection on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


